—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered September 19, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and sentencing him to an indeterminate term of 7 to 14 years imprisonment. The appeal brings up for review the denial, after a hearing (Finnegan, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of 5 to 10 years imprisonment; as so modified, the judgment is affirmed.
The defendant’s contentions in support of his argument that the police lacked probable cause for his arrest are unpreserved for appellate review (see, People v Brown, 232 AD2d 168; People v Rush, 230 AD2d 924). In any event, the record demonstrates that the police had probable cause to arrest the defendant (see, People v Haynes, 251 AD2d 595).
The sentence imposed is excessive to the extent indicated herein. Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.